DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Newly submitted claim 6-10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5, drawn to a gas sensor, classified in at least G01N27/406.
Group II. Claims 6-10, drawn to a method of manufacturing a gas sensor, classified in at least G01N27/4075.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of group 1 can be made by another materially method wherein the functional limitations of applying a specific power are not performed, wherein the process includes additional steps of dip coating or spray coating porous protective layer(s), and/or wherein the process includes specific heating, sintering, annealing and/or drying steps. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired separate statuses in the art in view of their different statutory categories; 
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 


Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 07/28/2022. Claims 1-10 are pending in the current office action. Claims 1, and 3-4 have been amended by the applicant and claims 6-10 are new claims. Claims 6-10 are withdrawn as being drawn to a non-elected group as outlined above and claims 1-5, elected by original presentation, are examined herein. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 102 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ito et al. (US 2011/0094883 A1).
Regarding claim 1, Ito discloses a gas sensor (gas sensor element for sensing the concentration of a specific component in a gas to be measured [Para. 0003]) comprising:
a sensor element body comprising a solid electrolyte layer (sensor element body 1 comprises a solid electrolyte layer 11 [Para. 0056; Fig. 1]), a detection electrode provided on a first main surface of the solid electrolyte layer 11 (measurement electrode 12 is disposed on the first/upper surface of the solid electrolyte body 11 [Para. 0056; Fig. 1]), a reference electrode provided on a second main surface of the solid electrolyte layer (reference electrode 13 is disposed on the second/bottom surface of the solid electrolyte layer 11 [Para. 0056; Fig. 1]), a detection gas chamber formed adjacent to the first main surface of the solid electrolyte layer and disposing the detection electrode therein (measurement gas chamber 140 is formed adjacent to the first/upper surface of the solid electrolyte layer 11 and the measurement electrode 12 is disposed therein [Para. 0061; Fig. 1]), a diffusion resistance layer that is laminated on the solid electrolyte layer, for introducing a detection gas into the detection gas chamber (diffusion resistance layer 14 is laminated on the solid electrolyte 11 wherein gas is introduced through the diffusion resistance layer 14 [Paras. 0060-0063; Fig. 1]), first and second insulating layers laminated on the solid electrolyte layer (substrate layers 16 and 17 are formed of dense alumina that are impermeable and electrically insulative and are laminated to the solid electrolyte layer 11 [Paras. 0062-0065; Fig. 1]), a heater element that is embedded in the insulating layers and that generates heat when energized (heating elements 171 are embedded in the insulating layers 16/17 and generate heat when supplied with electric power [Para. 0065; Fig. 1]), and a porous layer that covers at least an exposed surface of the diffusion resistance layer and has an average thickness Y (trap layer 2 and/or protective layer 3 read upon the “porous layer” that covers at least an exposed surface 141 of the diffusion resistance layer 14 and has an inherent average thickness Y [Paras. 0057, 0066-0068; Figs. 1-2]); 
a power supply device configured to energize the heater element by applying an amount of power to the heater element (the heating element is supplied with electric power in order to generate heat, thereby heating the gas sensor element 1 to its activation temperature of greater than or equal to 500°C [Paras. 0021, 0065]).
The limitations “the average thickness Y [μm] being defined by a following formula that specifies a relationship between the average thickness Y [μm] and an applied power density as X [W/mm3] when gas detection is being performed by the gas sensor in a steady state, Y ≥ 509.32 - 2884.89X + 5014.12X2“and “the applied power density X [W/mm3] is a value expressed by P/V, designating the amount of power being applied to the heater element by the power supply device as P [W], and designating a volume of a length range of a heating region of the heater element provided in the sensor element body as V [mm3]” are functional limitations that fail to further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the claims are drawn to the intended use of applying a specific power density to the heater element based upon an average thickness and an arbitrarily defined volume of a length range of a heating region. Since Ito discloses substantially the same structure that is provided with a power supply for heating the structure to greater than or equal to 500°C (activation temperature), and a porous layer with substantially the same thickness as claimed (see the rejection of claim 2 below), the device is capable of and specifically configured to perform the intended use of applying a power density within the claimed range. Examiner notes that “a volume of the length range of a heating region” is not defined and thus any volume value within the region of the heating element would read upon the claimed value “V”. The only claimed difference between Ito and the instant claims is the “applied power density X”, which defines how the device is used (i.e., a functional limitation) and thus does not further limit the structure of the claimed gas sensor itself. 
Regarding claim 2, Ito further discloses wherein the average thickness Y [μm] of the porous layer further satisfies the relational expression of Y ≤ 800 (the trap layer 2 has a thickness of 100 μm and/or the protective layer 3 has a thickness of 30 μm [Paras. 0067-0068]). The limitation “the applied power density X [W/mm3] satisfies the relational expression of 0.17 ≤ X ≤ 0.43” is a functional limitation that fails to further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the claims are drawn to the intended use of applying a specific power density to the heater element based upon an arbitrarily defined volume of a length range of a heating region and the average thickness of the porous layer. Since Ito discloses substantially the same structure that is provided with a power supply for heating the structure to greater than or equal to 500°C (activation temperature), and a porous layer with substantially the same thickness as claimed, the device is capable of and specifically configured to perform the intended use of applying a power density within the claimed range.
Regarding claim 3, Ito further discloses wherein the device comprises an air duct, which is surrounded by one of the insulating layer and through which air is introduced, is formed on the second main surface of the solid electrolyte layer, and the reference electrode is disposed within the air duct (reference gas chamber 160 is formed within the insulating layer 16 through which air is introduced as a reference gas and is formed on the second/bottom main surface of the solid electrolyte layer 11 where the reference electrode 13 is disposed [Paras. 0061-0064; Fig. 1]).
Regarding claim 4, Ito further discloses the sensor element body is formed with an elongated shape, with the detection electrode, the reference electrode and the heating region at a tip end position with respect to the longitudinal direction, and having four faces extending along the longitudinal direction, comprising a pair of first flat surfaces that are parallel to the first main surface and the second main surface, and a pair of second flat surfaces that are orthogonal to the first main surface and the second main surface; the porous layer is formed continuously with the pair of first flat surfaces and the pair of second flat surfaces, and the average thickness Y of the porous layer is obtained as the average thickness Y of the porous layer formed on the pair of first flat surfaces and on the pair of second flat surfaces (the sensor element 1 comprises top and bottom surfaces that are parallel with the top and bottom surfaces of the solid electrolyte 11 and side surfaces that are orthogonal to the top/bottom surfaces wherein the trap layer 2 and/or protective layer 3 are formed over all four surfaces continuously and have an average thickness of 100 μm and 30 μm, respectively [Paras. 0067-0068, 0084]).
Regarding claim 5, Ito further discloses wherein the porous layer comprises pores formed in a ceramic that includes at least one of alumina, titania, zirconia, silicon carbide, silicon nitride, spinel, and zinc oxide (the trap layer 2 and protective layer 3 are formed of porous alumina [Paras. 0067-0068]). 

Response to Arguments
Applicant's arguments/amendments filed 07/28/2022 with respect to the objections to the claims and the rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive; the objections and rejections have been withdrawn. 
Applicant’s arguments, see Remarks Pgs. 6-8, filed 07/28/2022, with respect to the 35 U.S.C. § 102 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 6-8 that the claims have been amended to recite the average thickness of the porous layer, which is part of the structure of the gas sensor based on its relationship with the applied power density that satisfies the equation that defines the relationship between the average thickness and the applied power density when gas detection is being performed. Applicant argues the features are not merely intended use limitations but rather define a specific structural configuration. 
Examiner’s Response #1
Examiner respectfully disagrees. Product claims are not further limited by how they are used. The claims further define how much power is applied to the sensor based on the thickness of the porous layer. The porous layer is a fixed value… the sensor would be produced and sold based on a defined thickness Y. The claimed thickness is expressly taught by Ito as outlined in the rejection of claim 2. There is therefore no structural difference between the instant device and that of Ito. The only alleged difference is how much power is applied to the device with a fixed thickness Y. This feature is a functional limitation that further limits how the device is used rather than the structure of the device itself. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795